Citation Nr: 1208674	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, continued a 50 percent disability rating for service-connected PTSD and denied entitlement to TDIU.  

In January 2008, the Veteran submitted a statement expressing disagreement with the RO's denial of entitlement to TDIU.  However, in February 2008, the Veteran testified before a Decision Review Officer (DRO) at a hearing at her local RO, during which she expressed disagreement with the disability rating assigned to service-connected PTSD.  See February 2008 local hearing transcript.  Accordingly, the DRO accepted the Veteran's testimony as a notice of disagreement as to the denial of an increased rating for service-connected PTSD in the December 2007 rating decision.  Thereafter, the RO issued a statement of the case addressing the merits of the Veteran's claims involving an increased rating for PTSD and entitlement to TDIU, after which the Veteran submitted a timely substantive appeal as to both issues.  See July 2008 VA Form 9.  As such, both issues were certified to the Board for adjudication.   

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required on her part.  


REMAND

The Veteran is seeking a disability rating higher than 50 percent for service-connected PTSD.  She has been afforded VA examinations in November 2007 and July 2010 in conjunction with her increased rating claim.  

However, at the January 2010 video conference hearing, the Veteran testified that her PTSD symptoms have increased in severity since the last VA examination in July 2010.  In this regard, VA treatment records dated from September to November 2010 reflect that the Veteran was experiencing increased symptoms of anxiety and startle reaction following the death of her mother.  Therefore, given the evidence of increased PTSD symptomatology since the last VA examination, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the increased rating claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In addition to the foregoing, the Board notes that the evidentiary record does not contain VA treatment records dated from November 2010 to the present.  The Board also notes that, at the January 2012 hearing, the Veteran testified that she recently began seeing a non-VA clinical social worker whose treatment records are not associated with the record.  Therefore, the Board finds there is outstanding medical evidence that may be relevant to the Veteran's claim and, thus, this evidence must be obtained upon remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal, as any increase in the Veteran's PTSD symptoms may affect her employability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

In this regard, the Veteran and her representative have disagreed with the VA physician who conducted the VA PTSD examinations in November 2007 and July 2010 who opined that, despite the Veteran's PTSD, she is able to teach again or do sedentary or office-type management work.  The Veteran and her representative have argued that the VA physician did not consider (1) that the assault which led to the Veteran's PTSD occurred in an office setting and working in that type of environment may exacerbate her PTSD symptoms, (2) that the Veteran is unable to obtain any additional education because of her PTSD symptoms and, thus, is unable to obtain a teaching job because she does not have the qualifications needed, i.e., a doctorate degree, and (3) the affect the Veteran's service-connected physical disabilities have on her ability to work in an office environment, given the evidence showing that her service-connected left hand carpal tunnel syndrome and lumbar spine disabilities affect her ability to lift and carry things.  See January 2012 video conference hearing transcript; see also VA examination reports dated November 2007 and July 2010.  In addition to the arguments proffered by the Veteran and her representative, there is medical evidence of record which suggests that the Veteran is unable to work due to exacerbations of her PTSD symptoms.  See VA treatment records dated January 2007 and July 2009.  

Accordingly, on remand, the VA examiner will be requested to provide an opinion that addresses the affect all of the Veteran's service-connected disabilities have on her employability.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on her ability to work).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Manchester, New Hampshire, dated from November 2010 to the present.  All efforts to obtain this evidence must be fully documented in the claims file.  

2. Request that the Veteran provide contact information for M.W., the non-VA clinical social worker from which she is currently receiving treatment.  Once this information has been obtained, obtain the Veteran's treatment records from M.W. and associate them with the claims file.  All efforts to obtain this evidence must be fully documented in the claims file.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected PTSD.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

a. The examiner must comment on the impact the Veteran's service-connected disabilities have on her employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including PTSD, residuals of left hand/wrist carpal tunnel release, status post transvaginal hysterectomy, bilateral temporomandibular joint (TMJ) syndrome, and lumbar spine degenerative disc disease, either singularly or jointly, render her unable to secure and follow substantially gainful employment.  

b. If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

c. In answering the foregoing, the VA examiner must consider and address whether (1) working in an office-type environment may exacerbate the Veteran's PTSD symptoms, as that is the environment in which the assault that led to her PTSD occurred; (2) the Veteran is unable to obtain any additional education due to her PTSD symptoms and, thus, is unable to obtain a teaching job because she does not have the qualifications needed; and (3) the Veteran's physical service-connected disabilities, namely left hand carpal tunnel syndrome and lumbar spine disabilities, would affect her ability to work in an office-type environment.  See January 2012 video conference hearing transcript; see also VA examination reports dated November 2007 and July 2010.  

d. The VA examiner must also consider and address the medical evidence of record which suggests that the Veteran is unable to work due to exacerbations of her PTSD symptoms.  See VA treatment records dated January 2007 and July 2009.  

e. All opinions expressed must be accompanied by supporting rationale.  

f. If the foregoing question(s) cannot be answered without resort to mere speculation, the examiner must so state and explain why this is so.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


